DETAILED ACTION
Claims 7, 9, 10, 12, 13, 15, 16 and 18 have been examined.  Claims 1-6 were cancelled in preliminary amendment dated 5/7/2019.  Claims 11 and 17 were cancelled in amendment dated 9/9/2021. Claims 8 and 14 were cancelled in amendment dated 12/21/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10, 12, 13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhadra (US 2017/0006141), in view of Quiros Araya et al. (US 2020/0272911, hereinafter Quiros).

As per claim 7, Bhadra teaches the invention as claimed, including a computer program product, the computer program product comprising a computer readable storage medium having 
creating a first cognitive classifier with a subset of cognitive services (i.e., each node runs a set of agents which represents core functionalities or responsibilities to detect event patterns, process those, and publish to act based on its ability to resolve the context, movement or deployment of agents, see at least [0009], [0036]) selected from a group comprising: cognitive services of a context node, of an interaction node, of a recognition node, of a knowledge node, and of a decision and action node (i.e., each agent is a service assembly that may perform one or more tasks by referring to one or more rules and following one or more algorithms, the platform stores algorithms associated with event processing, learning, mediation of services and events, application of knowledge, pattern matching, context resolution, etc., see at least [0037] [0045]; EN: an agent implementing context resolution algorithm could be interpreted as context node, an agent implementing mediation of services and events algorithm could be interpreted as interaction node, an agent implementing pattern matching algorithm could be interpreted as recognition node, an agent implementing application of knowledge algorithm could be interpreted as knowledge node, an agent implementing event processing algorithm could be interpreted as decision and action node), wherein the first cognitive classifier includes a first cognitive dimension map (i.e., mapping structures for events, actions and services handled by the cognitive intelligence platform, see at least [0025], [0032], [0041], [0051]) and a first recognition process (i.e., each node has basic level of intelligence and rules to process content, data, events, and collaborate with other nodes, exemplary method 400, 500, see at least Fig. 4, Fig. 5, [0009], [0052]-[0056]), wherein the first cognitive dimension map includes entries for the subset of cognitive services (i.e., an action/rule 336 that identifies the and wherein the first recognition process indicates how each cognitive service of the subset of cognitive services works with each other cognitive service of the subset of cognitive services (i.e., exemplary method 400, 500 are exemplary service level interactions, see at least Fig. 4, Fig. 5, [0009], [0052]-[0056]); 
creating the second cognitive classifier with a different subset of cognitive services selected from the group (i.e., each node runs a set of agents which represents core functionalities or responsibilities to detect event patterns, process those, and publish to act based on its ability to resolve the context, movement or deployment of agents, constituent nodes possesses different configurations, see at least [0009], [0036]), wherein the second cognitive classifier includes a second cognitive dimension map and a second recognition process (see at least Fig. 4, Fig. 5, [0025], [0032], [0041], [0009], [0052]-[0056]); and 
by the first cognitive classifier:
	receiving input from one or more of the IoT Internet of Things (IoT) devices (i.e., the edge controller receives input from the IoT device, see at least [0030]); 
using the first cognitive dimension map to identify rules based on the input (i.e., the map comprises an event ID that identifies the event, a knowledge ID that identifies which knowledge and decision vectors to use, see at least [0051], [0052]); 
using the first recognition process to identify events based on the rules (i.e., processed events are delegated to an action dispatcher service, it dispatches the event to the respective service end point as per the rules, see at least [0051]-[0053]); and 
issuing the events to one or more of the IoT devices, wherein the one or more IoT devices execute actions in response to the events (i.e., transmits notifications or directions back to the IoT device, see at least [0030]).
Bhadra does not explicitly teach creating a first cognitive assistant agent with a first cognitive model, wherein the first cognitive model comprises a first cognitive classification editor for use in creating a first cognitive classifier; creating a second cognitive assistant agent with a second cognitive model, wherein the second cognitive model comprises a second cognitive classification editor for use in creating a second cognitive classifier, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange messages; and the second cognitive classifier is created using the second cognitive classifier editor.
Quiros teaches creating a first cognitive assistant agent with a first cognitive model, wherein the first cognitive model comprises a first cognitive classification editor for use in creating a first cognitive classifier (i.e. a Cognitive Automation Engineering System (CAES) comprises an Automation Engineering System that is augmented with a Cognitive system, engineer provide inputs to a CAES, AR engine may be implemented as a deductive classifier, see at least Fig. 1, [0018], [0023], [0029], [0030]); 
creating a second cognitive assistant agent with a second cognitive model, wherein the second cognitive model comprises a second cognitive classification editor for use in creating a second cognitive classifier (i.e., multiple instances of CAES are in use, at least Fig. 1, [0018], [0023], [0029], [0030], [0034]), wherein the first cognitive assistant agent and the second cognitive assistant agent exchange messages (i.e., the cognitive systems of the multiple DCA Devices can communicate directly with each other by exchanging knowledge, see at least [0048]);
creating the second cognitive classifier using the second cognitive classification editor (i.e., multiple instances of CAES are in use, at least Fig. 1, [0018], [0023], [0029], [0030], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhadra to create a first cognitive assistant agent with a first cognitive model, wherein the first cognitive model comprises a first cognitive classification editor for use in creating a first cognitive classifier; creating a second cognitive assistant agent with a second cognitive model, wherein the second cognitive model comprises a second cognitive classification editor for use in creating a second cognitive classifier, wherein the first cognitive assistant agent and the second cognitive assistant agent exchange messages; and the second cognitive classifier is created using the second cognitive classifier editor as similarly taught by Quiros because Bhadra teaches new set of knowledge and aggregated results are created and updated by human intervention, and it is known in the art for a cognitive system to offer engineering functionality and to provide multiple instances to apply to specific application scenarios (see at least [0018], [0034] of Quiros).

As per claim 9, Bhadra teaches wherein a configuration file stores parameters for the first cognitive classifier (i.e., one or more databases to log configuration parameters, see at least [0041]).

As per claim 10, Bhadra teaches wherein the program code is executable by the at least one processor to perform operations comprising: matching the input to parameter values of the parameters (i.e., match the event or feeds against the available knowledge, see at least [0046], [0053]).

As per claim 12, Bhadra teaches wherein a Software as a Service (SaaS) is configured to perform computer program product operations (i.e., all the logical layers in platform are built on agents/services architecture, [0025], [0039]).

As per claims 13, 15, 16, and 18, these are the system claims of claims 7, 9, 10, and 12.  Therefore, claims 13, 15, 16, and 18 are rejected using the same reasons as claims 7, 9, 10, and 12.

Response to Arguments
Rejection of claims under §103: 
As per independent claims 7 and 13, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121